     Case 1:14-bk-15182-GM       Doc 326 Filed 05/06/21 Entered 05/06/21 09:56:02               Desc
                                   Main Document Page 1 of 5



1
2
                                                                      FILED & ENTERED
3
4                                                                          MAY 06 2021
5
                                                                      CLERK U.S. BANKRUPTCY COURT
                                                                      Central District of California
6                                                                     BY egonzale DEPUTY CLERK


7
8
                             UNITED STATES BANKRUPTCY COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA
10
                               SAN FERNANDO VALLEY DIVISION
11
12
13   In re:                                         Case No.: 1:14-bk-15182-GM
14   Mark Alan Shoemaker                            CHAPTER 7
15                                                  TENTATIVE RULING ON THE OBJECTION
                                                    AND AMENDED OBJECTION TO CLAIM
16
                                                    #11 OF YOLANDA ORTEGA (DKT. 271, 298)
17
                                                    Date:      May 4, 2021
18                                    Debtor(s).    Time:      10:00 AM
                                                    Courtroom: 303
19
20
      Initial Tentative Ruling on Objection to Claim #11 (dkt. 271)
21
              On January 22, 2010, Ms. Ortega obtained a judgment against both Advocate for
22
     Fair Lending, LLC. and Shoemaker in LASC LB 09593308 for $3,000 and costs of $110.
23
     On May 28, 2010 Ms. Ortega conducted (or obtained an order for) a judgment debtor
24
     examination of Mr. Shoemaker. No other enforcement effort is reflected on the state
25   court docket.
26            Mr. Shoemaker objects on several grounds, including that Ms. Ortega did not
27   attempt to collect from Advocate. As to that theory, there is no requirement that she
28   pursue any remedy against Advocate for Fair Lending, LLC., including filing a proof of




                                                   -1-
     Case 1:14-bk-15182-GM       Doc 326 Filed 05/06/21 Entered 05/06/21 09:56:02            Desc
                                   Main Document Page 2 of 5



1    claim in that no-asset bankruptcy case (2:10-bk-32494-PC). Further, he asserts that the
2    claim "only applies to the Advocate bankruptcy." This is a false statement since the
3    judgment in state court is against both Advocate and Shoemaker. Shoemaker is
4    attempting to reargue the grounds of the state court judgment and that is prohibited.
5           As to the statute of limitations on enforcement of a judgment, Shoemaker is
6    legally correct. A summary of California law is as follows:

7           Cal. Code of Civ. Proc. §683.020 states that a money judgment may not be

8    enforced after the expiration of 10 years after the date of entry. The issue here is that

9    there was a stay of enforcement due to the automatic stay, which ran from the date of

10   filing of the Shoemaker bankruptcy (May 25, 2010) until the date that his discharge was

11   denied (January 14, 2018). And although there was no stay, that denial of discharge

12   unquestionably became final no later than the dismissal of his appeal (December 5,

13   2019). 11 USC §362(c)(2)(C).

14          California law allows a judgment creditor to extend the enforcement date of a

15   judgment by renewing it within the 10 year effective time and this can be done even

16   though a stay of enforcement is in effect. Cal. Code Civ. Proc. §683.210. "Renewal

17   during a stay of enforcement does not affect the stay, but merely prevents the

18   termination of the period of enforceability." [16 Cal.L.Rev.Comm. Reports 1219 (1982)]

19          There is a conflict in the interpretation of how the automatic stay affects the act of

20   filing a renewal of a California judgment. The one thing that is clear is that the running

21   of the 10 year period is not stayed by the automatic stay. Rather, if the 10 years expires

22   during the existence of the automatic stay, there is a 30 day extension after notice of the

23   termination of the stay or its expiration under 11 USC §362. 11 USC §108(c). In this

24   case, although the operative date of the denial of discharge occurred on either the date
     of judgment in the adversary case (January 14, 2018) or the dismissal of the appeal
25
     (December 5, 2019), the court did not send out notice until March 2, 2021 (dkt. 270) and
26
     there is nothing on the docket showing that notice of the denial of discharge was given
27
     to Ms. Ortega or any other claimant prior to that date. Even the original objections to
28




                                                  -2-
     Case 1:14-bk-15182-GM        Doc 326 Filed 05/06/21 Entered 05/06/21 09:56:02           Desc
                                    Main Document Page 3 of 5



1    the Ortega claims, which were filed on July 10, 2019, do not mention the denial of
2    discharge. (dkt. 214, 216)
3           Thus the first notice to Ms. Ortega of the denial of discharge, which would start
4    the clock running on her ability to renew the judgment due to the termination of the
5    automatic stay, occurred with the filing and mailing of the current objections to her
6    claims or the notice by the court. The objections were served by mail on her on

7    February 18, 2021 at 1510 Carnation Way, Upland, CA 91786, which is the address on

8    her proof of claim. The notice by the court used that same address. Assuming that this

9    is a valid current address for Ms. Ortega, her judgment remains enforceable until April

10   1, 2021, although it is possible that there might be an additional 3 days due to the

11   mailing of the motion which gave notice (11 USC §9006(f)). Either way, unless Mr.

12   Shoemaker can show that notice was received prior to his mailing of this objection to

13   claim, the time has not yet expired to renew the judgment, though it will do so in a few

14   days. Therefor this motion must be continued.

15          In summary, the enforceability of the state court judgment would have terminated

16   on January 22, 2020, but for the 30 day extension allowed by 11 USC §108. It appears

17   that Ms. Ortega had no notice of the denial of discharge (and therefore the termination

18   of the automatic stay) until served with this objection to her claim, which occurred on

19   February 18, 2021 or perhaps the notice from the court served on March 2, 2021. If

20   there is evidence that the objection was mailed to the correct address and therefore she

21   is deemed to have received it, the judgment is still enforceable until March 20, 2021.

22          The proof of service on the objection states that service was made by first class

23   mail, but Mr. Shoemaker's declaration states that he sent it by certified mail (dt. 282).

24   This may make a difference on whether she received it since some people do not pick
     up items sent by certified mail. The court is attempting to monitor returned unopened
25
     mail addressed to the creditors in this case, but cannot be certain that it will be
26
     successful. However, this is the best that we can do. So, unless the envelope mailed
27
     by the court is returned, I will assume that the address is correct and that Ms. Ortega
28




                                                  -3-
     Case 1:14-bk-15182-GM      Doc 326 Filed 05/06/21 Entered 05/06/21 09:56:02               Desc
                                  Main Document Page 4 of 5



1    received notice of the discharge no later than March 5, 2021 (allowing 3 days for
2    mailing). If Mr. Shoemaker did not send the objection by first class mail, he is to do so
3    with the new hearing date, which will be May 4, 2021 at 10:00 a.m. The hearing will be
4    by Zoom.
5
6           Tentative Ruling on Amended Objection to the claim of Yolanda Ortega (dkt.

7    298)

8           Mr. Shoemaker now raises the issue of the timing of the termination of the

9    automatic stay due to his prior chapter 13 case. On February 18, 2010, Shoemaker

10   filed a petition under chapter 13 (1:10-bk-15744), which was dismissed on March 15,

11   2010. The current chapter 7 case was filed on May 25, 2010. Shoemaker filed a

12   motion to extend the automatic stay on May 26, 2010 and set it for hearing on June 23,

13   2010 (dkt. 3). Apparently there was some problem with that hearing date and on June

14   24, 2010 he filed an application to shorten time for a hearing on that motion (dkt. 9).

15   The application to shorten time was denied on July 6, 2010 (dkt. 11) and the hearing

16   was set for August 4, 2010. The court entered its order denying the motion to impose

17   the stay on November 17, 2010 (dkt. 32).

18          11 USC §362(c)(3) applies when a second bankruptcy case is filed by an

19   individual within a one year period of a prior case that was dismissed. Under these

20   circumstances, the automatic stay terminates 30 days after the filing of the current

21   chapter 7 petition unless the stay is extended by the court. The motion to extend

22   requires notice and a hearing that is completed within the 30 day period after the

23   subsequent case is filed. In this case the hearing was not completed within the 30 day

24   period and, even if it had been, the motion to extend the stay was denied. Thus, the
     automatic stay in the current case terminated by force of law on June 24, 2010, even
25
     though the order denying the motion to extend was not entered until November 17,
26
     2010. The record clearly shows that there was no hearing within the 30 days – in fact
27
     the application to shorten time was filed the day before the last day of the stay and no
28




                                                 -4-
     Case 1:14-bk-15182-GM      Doc 326 Filed 05/06/21 Entered 05/06/21 09:56:02         Desc
                                  Main Document Page 5 of 5



1    hearing was held on that day. Thus the stay terminated as a matter of law on June 24,
2    2010. Without dealing with the issue of whether the court should count the days when
3    there was no stay before June 24, 2010, even if we add the 30 days under §108, more
4    than 10 years has passed since July 24, 2010. And unlike the issue of giving notice to
5    creditors of the denial of discharge, no notice was required concerning the termination
6    of the automatic stay because this occurred as a matter of law when no timely extension

7    was granted. The judgment was not renewed in that period of time and is no longer

8    subject to collection. Sustain the objection.

9    ###

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
           Date: May 6, 2021
25
26
27
28




                                                 -5-
